875 So.2d 1281 (2004)
Leroy JOHNSON, Appellant,
v.
STATE of Florida, Appellee.
No. 5D03-3398.
District Court of Appeal of Florida, Fifth District.
July 2, 2004.
James B. Gibson, Public Defender, and Meghan Ann Collins, Assistant Public Defender, Daytona Beach, for Appellant.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Angela D. McCravy, Assistant Attorney General, Daytona Beach, for Appellee.
ORFINGER, J.
Leroy Johnson entered pleas of nolo contendere to sexual battery on a child, attempted sexual battery on a child, and sexual battery on a child by a person in familial or custodial authority. He now challenges the trial court's order declaring him to be a sexual predator, contending that the Florida Sexual Predators Act, section 775.21, Florida Statutes (2003), is unconstitutional as violating procedural due process. We affirm, as we have previously rejected due process challenges to the Florida Sexual Predators Act. See Martin v. State, 864 So.2d 589 (Fla. 5th DCA 2004); Miller v. State, 861 So.2d 1283 (Fla. 5th DCA 2004). As we have before, we certify conflict with Espindola v. State, 855 So.2d 1281 (Fla. 3d DCA 2003), which held that the Florida Sexual Predators Act is unconstitutional because it violates procedural due process.
*1282 AFFIRMED; CONFLICT CERTIFIED.
GRIFFIN and THOMPSON, JJ., concur.